United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, LOS ANGELES
REGIONAL OFFICE, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0069
Issued: February 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 11, 2018 appellant filed a timely appeal from an April 27, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP)1 and a May 15, 2018 nonmerit

1

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). By order dated December 11, 2019, the Board exercised its discretion and denied the request,
finding that the arguments on appeal could adequately be addressed in a decision based on the case record. Order
Denying Request for Oral Argument, Docket No. 19-0069 (issued December 11, 2019).

decision.2 Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a head injury
with consequential migraine headaches causally related to the accepted April 19, 2017
employment incident; and (2) whether OWCP properly denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 1, 2017 appellant, then a 72-year-old field representative in temporary status,4
filed a traumatic injury claim (Form CA-1) alleging that on April 19, 2017, when entering an
interviewee’s home while in the performance of duty, she tripped over a metal gate track and fell
forward, sustaining injuries to her face, right cornea, right knee, right elbow, right hand, and left
fifth finger. She stopped work on April 20, 2017 and did not return.
In support of her claim, appellant submitted an April 20, 2017 report by Dr. Steven
Lampinen, a Board-certified family practitioner. Dr. Lampinen noted a history of the April 19,
2017 trip and fall in which appellant sustained scratches to her right elbow, knee, and eye. He
related her complaints of photophobia without headache. On examination Dr. Lampinen found no
trauma to the head and no abnormality of the cranial nerves. He diagnosed right eye and right hip
pain, a right corneal abrasion, and right periorbital edema.5 Dr. Lampinen noted in a May 27, 2017
follow-up report that appellant continued to experience photophobia without headaches or
migraines. He diagnosed chronic inflammatory demyelinating polyneuritis (CIDP), essential
hypertension, and migraine.
Dr. Mouchir Harb, a Board-certified neurologist, noted in August 18, 2017 reports that
appellant had a history of migraine headaches from childhood through menopause, and the onset
of Guillain-Barre syndrome in 2008 with the most recent exacerbation in March 2016 and
intravenous immunoglobulin (IVIG) infusions through September 2016. He also noted that she
had fallen to the ground in April 2017 and sustained a probable small zygomatic fracture with
subsequent chronic headache and photophobia. On examination Dr. Harb found no abnormalities

2

The Board notes that, following the May 15, 2018 decision, OWCP received additional evidence. Appellant also
submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review
of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence
not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus,
the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.
3

5 U.S.C. § 8101 et seq.

4

Appellant was a temporary employee hired on December 27, 2016. The position terminated no later than
September 30, 2017.
5
An April 22, 2017 computerized tomography (CT) scan of the temporal bones demonstrated bilateral
exophthalmos and proptosis without periorbital fluid collection or significant edema.

2

of the cranial nerves.6 He diagnosed migraine headaches without aura, analgesic overuse
headache, post-traumatic headache, and CIDP versus Guillain-Barre syndrome. Dr. Harb held
appellant off from work through September 19, 2017.
In a September 19, 2017 development letter, OWCP notified appellant of the deficiencies
in her claim. It advised her of the type of factual and medical evidence needed and provided a
questionnaire for her completion. OWCP afforded appellant 30 days to respond.
In response, appellant provided a report of a September 9, 2017 magnetic resonance
imaging (MRI) scan of her brain which demonstrated minimal chronic microvascular ischemic
white matter changes, a small left mastoid effusion, and trace right mastoid effusion. She also
submitted claims for wage-loss compensation from September 17 to October 14, 2017, and
employing establishment correspondence regarding her pay rate.
By decision dated October 24, 2017, OWCP accepted that the April 19, 2017 employment
incident occurred as alleged, but denied appellant’s claim as causal relationship was not
established. It concluded, therefore, that the requirements to establish an employment-related
injury and/or a medical condition had not been met.
In a letter postmarked November 27, 2017, appellant requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. By decision dated December 18,
2017, a hearing representative denied appellant’s request for an oral hearing, finding that it was
untimely filed as it was not postmarked within 30 days of the issuance of the October 24, 2017
decision. After exercising her discretion, the hearing representative further found that the issue in
the case could equally well be addressed through the reconsideration process.
On January 4, 2018 appellant requested reconsideration. In a statement dated March 12,
2018, she contended that the April 19, 2017 employment incident had caused daily headaches and
frequent, debilitating migraines. Appellant provided a December 18, 2017 report from Dr. Harb,
who opined that her headaches were caused by the April 19, 2017 fall at work because she was
asymptomatic before the incident. Dr. Harb explained that, although appellant had a history of
migraine headaches, they had “subsided for years and the fall was responsible for the recurrence
of her headache again.”
By decision dated April 27, 2018, OWCP denied modification of the October 24, 2017
decision as the additional evidence submitted was insufficient to establish causal relationship.
On May 11, 2018 appellant requested reconsideration. She asserted that Dr. Harb’s
December 18, 2017 report was sufficiently rationalized to meet her burden of proof. Appellant
enclosed a duplicate copy of Dr. Harb’s December 18, 2017 report.
By decision dated May 15, 2018, OWCP denied reconsideration of the merits of appellant’s
claim. It found that she had not met the requirements of 5 U.S.C. § 8128(a) sufficient to warrant
merit review as the evidence submitted was duplicative of evidence previously of record.

6

An April 22, 2017 CT scan of appellant’s head showed no acute intracranial abnormality.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,7 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.8 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To determine whether a federal employee has sustained a traumatic injury in the performance of
duty it must first be determined whether fact of injury has been established.10 First, the employee
must submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.11 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.12
Causal relationship is a medical issue, and rationalized medical opinion evidence is
generally required to establish causal relationship.13 The opinion of the physician must be based
on a complete factual and medical background, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between a
diagnosed condition and the specific employment incident identified by the claimant.14
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,

7
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
8

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
9

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
10
R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2009);
Bonnie A. Contreras, 57 ECAB 364 (2006).
11

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

12

J.B., Docket No. 19-1101 (issued November 20, 2019); A.D., Docket No. 17-1855 (issued February 26, 2018);
C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008).
13
J.B., id.; L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB
140 (2000).
14

See B.J., Docket No. 18-1276 (issued February 4, 2019); Victor J. Woodhams, 41 ECAB 345 (1989).

4

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.15
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a head injury
with consequential migraine headaches causally related to the accepted April 19, 2017
employment incident.
In his April 20 and May 27, 2017 medical reports, Dr. Lampinen diagnosed a right corneal
abrasion, right periorbital edema, CIDP, essential hypertension, and migraine headache following
the accepted April 19, 2017 employment incident. However, he did not provide medical rationale
supporting that the trip and fall had caused or contributed to the diagnosed conditions. The Board
has held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.16 These reports, therefore,
are insufficient to establish appellant’s claim.
In an August 18, 2017 report, Dr. Harb diagnosed migraine headaches, analgesic overuse
headache, post-traumatic headache, and CIDP. In his December 18, 2017 report, he opined that
the accepted April 19, 2017 employment incident caused appellant’s headaches as her preexisting
migraine condition had been quiescent before the trip and fall. However, the Board has held that
neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.17 Although Dr. Harb posited that appellant
may have sustained a small zygomatic fracture competent to cause headaches, he did not identify
objective findings or imaging studies to confirm this diagnosis.
OWCP also received several imaging study reports of the head and brain. The Board has
held that reports of diagnostic tests lack probative value as they do not provide an opinion on
causal relationship between his employment incident and a diagnosed condition.18 The pay rate
correspondence and claims for wage loss are irrelevant to the claim.19

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
K.G., Docket No. 18-1598 (issued January 7, 2020); M.S., Docket No. 19-0913 (issued November 25, 2019).
16
J.B., supra note 12; L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued
July 6, 2018).
17

J.B., id.; see J.L., Docket No. 18-1804 (issued April 12, 2019).

18

See C.F., Docket No. 18-1156 (issued January 22, 2019); M.M., Docket No. 19-0061 (issued
November 21, 2019).
19

C.S., Docket No. 19-0999 (issued October 10, 2019).

5

As appellant has not submitted rationalized medical evidence sufficient to establish an
injury causally related to the accepted employment incident, the Board finds that she has not met
her burden of proof.
On appeal appellant contends that the April 19, 2017 employment incident caused chronic
migraine headaches that continue to disable her from work. As explained above, she did not submit
sufficient medical evidence explaining how and why the April 19, 2017 trip and fall at work would
cause the diagnosed conditions.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.20
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.21
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.22 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.23 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.24
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant has not established that OWCP erroneously applied or interpreted a specific
point of law or advanced a new and relevant legal argument not previously considered. Thus, she
20

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

21
20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
22

20 C.F.R. § 10.607(a).

23

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

24
Id. at § 10.608(b); L.C., Docket No. 18-0787 (issued September 26, 2019); E.R., Docket No. 09-1655 (issued
March 18, 2010).

6

is not entitled to a review of the merits of her claim based on the first and second above-noted
requirements under 20 C.F.R. § 10.606(b)(3).
With her May 11, 2018 request for reconsideration, appellant provided a duplicate copy of
Dr. Harb’s December 18, 2017 report, which was of record as of December 28, 2017 and reviewed
by OWCP in its April 27, 2018 decision. Evidence which repeats or duplicates evidence already
in the case record has no evidentiary value and does not constitute a basis for reopening a case.25
Appellant has not submitted relevant and pertinent new evidence regarding causal relationship.26
Thus, she is not entitled to a review of the merits of her claim based on the third requirement under
20 C.F.R. § 10.606(b)(3).27
Accordingly, appellant has not met any of the requirements of 20 C.F.R. § 10.606(b)(3).
Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.28
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a head injury
with consequential migraine headaches causally related to the accepted April 19, 2017
employment incident. The Board further finds that OWCP properly denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

25

A.K., Docket No. 19-1210 (issued November 20, 2019); R.S., Docket No. 19-0312 (issued June 18, 2019);
Richard Yadron, 57 ECAB 207 (2005).
26

A.K., id., P.C., Docket No. 18-1703 (issued March 22, 2019).

27

Id.

28

A.K., supra note 25; A.F., Docket No. 18-1154 (issued January 17, 2019); see A.R., Docket No. 16-1416 (issued
April 10, 2017); A.M., Docket No. 16-0499 (issued June 28, 2016); A.K., Docket No. 09-2032 (issued August 3, 2010);
M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006) (when a request for reconsideration does not meet
at least one of the three requirements enumerated under 20 C.F.R. § 10.606(b), OWCP will deny the request for
reconsideration without reopening the case for a review on the merits).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 15 and April 27, 2018 are affirmed.
Issued: February 10, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

